The defendant appeals from convictions on indictments charging assault with intent *838to murder, assault and battery by means of a dangerous weapon, and unlawfully carrying a firearm. He raises two issues. There was no error.
Bruce W. Carroll (Wallace W. Sherwood with him) for the defendant.
Robert M. Raciti, Assistant District Attorney, for the Commonwealth.
1. A letter from a defense witness to the victim, which was in the possession of an FBI agent called as a rebuttal witness for the prosecution, was admitted in evidence over objections based on several grounds. Only the question of authentication is now argued. The record in this case shows that a sufficient foundation was laid for the judge to allow the FBI agent to identify the handwriting on the letter as that of the defense witness. See Commonwealth v. Ryan, 355 Mass. 768, 770-771 (1969).
2. The defendant claims error in the denial of his motion to exclude records of his prior convictions which might have been offered to impeach him had he taken the stand. All of the defendant’s contentions in this area have been foreclosed by Commonwealth v. Chase, 372 Mass. 736, 749-751 (1977), and Commonwealth v. Leno, 374 Mass. 716, 717-718 (1978), to which the trial judge referred in the course of the defendant’s arguments on the motion. If there is to be any change in the rules enunciated in those cases, it will have to come from some other court or from the Legislature.

Judgments affirmed.